                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Mary Haggins,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00180-MOC-DSC
                                      )
                 vs.                  )
                                      )
            Valeria Lewis             )
            Bruce Marks
            Perry Hopper,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 25, 2020 Order.

                                               March 25, 2020
